
	
		III
		110th CONGRESS
		1st Session
		S. RES. 300
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2007
			Mr. Menendez (for
			 himself, Ms. Snowe, and
			 Mr. Obama) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		RESOLUTION
		Expressing the sense of the Senate that the
		  Former Yugoslav Republic of Macedonia (FYROM) should stop the utilization of
		  materials that violate provisions of the United Nations-brokered Interim
		  Agreement between FYROM and Greece regarding hostile activities or
		  propaganda and should work with the United Nations and Greece to
		  achieve longstanding United States and United Nations policy goals of finding a
		  mutually-acceptable official name for FYROM.
	
	
		Whereas, on April 8, 1993, the United Nations General
			 Assembly admitted as a member the Former Yugoslav Republic of Macedonia
			 (FYROM), under the name the Former Yugoslav Republic of
			 Macedonia;
		Whereas United Nations Security Council Resolution 817
			 (1993) states that the dispute over the name must be resolved to maintain
			 peaceful relations between Greece and FYROM;
		Whereas, on September 13, 1995, Greece and FYROM signed a
			 United Nations-brokered Interim Accord that, among other things, commits them
			 to not support claims to any part of the territory of the other party or
			 claims for a change of their existing frontiers;
		Whereas a pre-eminent goal of the United Nations Interim
			 Accord was to stop FYROM from utilizing, since its admittance to the United
			 Nations in 1993, what the Accord calls propaganda, including in
			 school textbooks;
		Whereas a television report in recent years showed
			 students in a state-run school in FYROM still being taught that parts of
			 Greece, including Greek Macedonia, are rightfully part of FYROM;
		Whereas some textbooks, including the Military Academy
			 textbook published in 2004 by the Military Academy General Mihailo
			 Apostolski in the FYROM capital city, contain maps showing that a
			 Greater Macedonia extends many miles south into Greece to Mount
			 Olympus and miles east to Mount Pirin in Bulgaria;
		Whereas, in direct contradiction of the spirit of the
			 United Nations Interim Accord’s section A, entitled
			 Friendly Relations and Confidence Building Measures, which
			 attempts to eliminate challenges regarding historic and cultural
			 patrimony, the Government of FYROM recently renamed the capital city’s
			 international airport Alexander the Great Airport;
		Whereas the aforementioned acts constitute a breach of
			 FYROM’s international obligations deriving from the spirit of the United
			 Nations Interim Accord, which provide that FYROM should abstain from any form
			 of propaganda against Greece’s historical or cultural
			 heritage;
		Whereas such acts are not compatible with Article 10 of
			 the United Nations Interim Accord, which calls for improving
			 understanding and good neighbourly relations, as well as with European
			 standards and values endorsed by European Union member-states; and
		Whereas this information, like that exposed in the media
			 report and elsewhere, being used contrary to the United Nations Interim Accord
			 instills hostility and a rationale for irredentism in portions of the
			 population of FYROM toward Greece and the history of Greece: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)urges the Former
			 Yugoslav Republic of Macedonia (FYROM) to observe its obligations under Article
			 7 of the 1995 United Nations-brokered Interim Accord, which directs the parties
			 to promptly take effective measures to prohibit hostile activities or
			 propaganda by state-controlled agencies and to discourage acts by private
			 entities likely to incite violence, hatred or hostility and review the
			 contents of textbooks, maps, and teaching aids to ensure that such tools are
			 stating accurate information; and
			(2)urges FYROM to
			 work with Greece within the framework of the United Nations process to achieve
			 longstanding United States and United Nations policy goals by reaching a
			 mutually-acceptable official name for FYROM.
			
